11-697-ag
         Chen v. Holder
                                                                                        BIA
                                                                                    Lamb, IJ
                                                                               A094 803 028
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 26th day of January, two thousand twelve.
 5
 6       PRESENT:
 7                JOSEPH M. MCLAUGHLIN,
 8                DEBRA ANN LIVINGSTON,
 9                GERARD E. LYNCH,
10                    Circuit Judges.
11       _______________________________________
12
13       ZI JI CHEN,
14                Petitioner,
15
16                        v.                                    11-697-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL, UNITED STATES
20       DEPARTMENT OF JUSTICE,
21                Respondents.
22       _______________________________________
23
24       FOR PETITIONER:               Yee Ling Poon; Robert Duk-Hwan Kim,
25                                     New York, New York.
26
27       FOR RESPONDENTS:              Tony West, Assistant Attorney
28                                     General; Blair O’Connor, Assistant
29                                     Director; Kathryn L. Moore,
30                                     Attorney, Office of Immigration
31                                     Litigation, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Zi Ji Chen, a native and citizen of the People’s

 6   Republic of China, seeks review of a January 28, 2011, order

 7   of the BIA affirming the February 2, 2009, decision of

 8   Immigration Judge (“IJ”) Elizabeth A. Lamb, which denied his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).   In re Chen,

11   No. A094 803 028 (B.I.A. Jan. 28, 2011), aff’g No. A094 803

12   028 (Immig. Ct. N.Y. City Feb. 2, 2009).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the decision of the IJ as supplemented by the BIA.     See Yan

17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.     See

19   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

20       This Court has held that an individual is not per se

21   eligible for asylum based on the forced abortion or

22   sterilization of a spouse or partner because “applicants can

23   become candidates for asylum relief only based on

                                  2
 1   persecution that they themselves have suffered or must

 2   suffer.”   Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d

 3   296, 308 (2d Cir. 2007).     In the absence of per se

 4   persecution based on his wife’s abortion, Chen had to

 5   demonstrate “other resistance to a coercive population

 6   control program” and that he was persecuted as a result of

 7   that resistance.     See id. (citation omitted).   However, Chen

 8   does not claim that he suffered any harm independent from

 9   his wife’s abortion, or that he engaged in any resistance to

10   China’s population control program.      As a result, the agency

11   correctly determined that he was unable to establish that he

12   suffered past persecution.     See id.

13       Chen also argues that he has a well-founded fear of

14   future persecution because he and his wife plan to have more

15   children, and if they have a second child, there is a

16   reasonable possibility that he will be sterilized.      However,

17   the agency did not err in finding that Chen’s claim was too

18   speculative to establish an objectively reasonable fear of

19   persecution.   See Jian Xing Huang v. INS, 421 F.3d 125, 128-

20   29 (2d Cir. 2005).

21       Because Chen was unable to establish either past

22   persecution or a well-founded fear of future persecution,


                                     3
 1   the agency did not err in denying his application for

 2   asylum.   See 8 C.F.R. § 1208.13(b); Ramsameachire v.

 3   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).    Moreover,

 4   because Chen was unable to show the objective likelihood of

 5   persecution needed to make out an asylum claim, he was

 6   necessarily unable to meet the higher standard required to

 7   succeed on a claim for withholding of removal.    See Paul v.

 8   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Gomez v. INS,

 9   947 F.2d 660, 665 (2d Cir. 1991).

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot. Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20
21




                                    4